United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 16-1767
       ___________________________

                 JaQuan Bradford

      lllllllllllllllllllll Plaintiff - Appellant

                          v.

      Christopher Palmer; Richard Shults

           lllllllllllllllllllll Defendants

            Ilona Avery; Joan Gerbo

    lllllllllllllllllllll Defendants - Appellees

          Revae Gabriel; Deb Wilkins

           lllllllllllllllllllll Defendants

      Robert Hendricks; Deborah Hanus

    lllllllllllllllllllll Defendants - Appellees

Charles Krogmeier; Sally Titus; Jeanne Nesbit

           lllllllllllllllllllll Defendants
                   ____________

    Appeal from United States District Court
for the Northern District of Iowa - Cedar Rapids
                 ____________
                            Submitted: January 11, 2017
                               Filed: May 1, 2017
                                 ____________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ____________

MURPHY, Circuit Judge.

       Plaintiff JaQuan Bradford was civilly committed to the Iowa Juvenile Home
for over two years as a child in need of assistance. He later brought this action
against employees of the home for allegedly violating his constitutional rights. The
district court granted summary judgment to defendants based on qualified immunity.
Bradford appeals, and we reverse and remand.

                                          I.

       JaQuan Bradford was civilly confined at the Iowa Juvenile Home between the
ages of 12 and 14. He had a history of severe behavioral problems, including
assaulting others, and these problems continued while he was at the home. A juvenile
court supervised his stay and received regular reports on it. Bradford alleges that he
was kept in seclusion for significant periods of time while he was at the home.

        After reaching the age of majority, Bradford brought this action against
employees of the home for allegedly violating his constitutional rights by housing
him in prolonged solitary confinement, failing to educate him, and allowing him to
be sexually abused. Defendants moved for summary judgment. The district court
decided that defendants were entitled to qualified immunity because Bradford could
"not prove and has not produced any evidence that defendants should have been
aware of a breach of a clearly established law regarding [his] stay at [the home] while
at the same time the juvenile court, sitting in regular review proceedings, was finding

                                         -2-
nothing wrong regarding [his] stay" at the home. Summary judgment was granted to
defendants, and Bradford appeals.

                                          II.

       We review the "grant of summary judgment de novo, viewing the facts in the
light most favorable to the nonmoving party and making every reasonable inference
in his favor." McPherson v. O'Reilly Auto., Inc., 491 F.3d 726, 730 (8th Cir. 2007).
Summary judgment is warranted "if the record shows there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law." Id.

       A government official is entitled to qualified immunity from personal liability
unless "the facts shown by the plaintiff make out a violation of a constitutional or
statutory right" and "that right was clearly established at the time of the defendant's
alleged misconduct." Winslow v. Smith, 696 F.3d 716, 730–31 (8th Cir. 2012)
(quoting Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009)). A
court may take up these questions in either order. Id. at 731. Qualified immunity
thus "protects 'all but the plainly incompetent or those who knowingly violate the
law.'" Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (quoting Malley v.
Briggs, 475 U.S. 335, 341 (1986)).

       The district court held as a matter of law that defendants were entitled to
qualified immunity because "the juvenile court, sitting in regular review proceedings,
was finding nothing wrong" with Bradford's confinement at the home. The juvenile
court, however, could only have approved the conditions of his confinement if it had
been informed about them. The parties agree that the juvenile court supervised
Bradford's confinement under Iowa Code § 232.95. That provision only requires the
juvenile court to review the duration of a child's commitment. It does not establish
that the juvenile court knew the conditions in which Bradford was being held.



                                         -3-
       The reports submitted to the juvenile court also do not show that it was actually
made aware of the conditions of Bradford's confinement. The strongest indication
that Bradford was being held in prolonged seclusion was a report that stated he was
"back to living full-time in the Support Unit." Another report stated that he had lived
in the support unit for "the past couple months." Because these reports did not
describe the conditions Bradford encountered while in the support unit, they do not
show that the juvenile court had been informed that he was being held in seclusion.
On this record, the juvenile court's supervision of Bradford's commitment does not
establish that defendants are entitled to qualified immunity.

       The district court addressed only the fact of juvenile court supervision in
determining that defendants were entitled to qualified immunity, and its opinion does
not contain sufficient detail to allow us to review whether defendants are entitled to
qualified immunity. See O'Neil v. City of Iowa City, 496 F.3d 915, 918 (8th Cir.
2007). Although defendants claim that summary judgment is appropriate for other
reasons, we remand for the district court to address these issues in the first instance.
See Loftness Specialized Farm Equip., Inc. v. Twiestmeyer, 742 F.3d 845, 851 (8th
Cir. 2014); Warmus v. Melahn, 110 F.3d 566, 569 (8th Cir. 1997).

                                          III.

      For these reasons we reverse and remand for more thorough review of
defendants' motion for summary judgment.
                      ______________________________




                                          -4-